Citation Nr: 9930873	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-13 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 5, to November 
1, 1973 when he was separated by reason of a character and 
behavior disorder.  By rating action dated in November 1973 
the Department of Veterans Affairs (VA) Regional Office, Los 
Angeles, California, denied entitlement to service connection 
for a low back disability.  The veteran was duly notified of 
the decision and did not submit an appeal.  In February 1994 
he submitted additional information for the purpose of 
reopening his claim for service connection for a low back 
disability and also claimed service connection for a 
psychiatric disability and ankle disability.  In a February 
1995 rating action the regional office denied entitlement to 
service connection for a psychiatric condition and ankle 
disability and held that the additional evidence was not new 
and material and was therefore insufficient to reopen the 
veteran's claim for service connection for a low back 
disability.  The veteran appealed from those decisions.  In 
July 1999 the veteran testified before a member of the Board 
of Veterans' Appeals (Board) sitting at the regional office.  
During the hearing, the veteran expressly withdrew the claim 
for service connection for an ankle disability.  Thus, that 
matter is no longer in an appellate status.  The remaining 
issues are now before the Board for appellate consideration.


FINDINGS OF FACT

1.  During service, in September 1973 the veteran was 
referred for a psychiatric evaluation and an impression of 
passive-aggressive personality disorder was recorded.

2.  An acquired psychiatric disability, diagnosed as 
generalized anxiety disorder, was initially medically shown 
when the veteran was examined by the VA in October 1994, many 
years following his separation from military service.

3.  The evidence does not establish any link between the 
veteran's currently diagnosed acquired psychiatric condition 
and his military service, or any incident of service.

4.  By rating action dated in November 1973 the regional 
office denied entitlement to service connection for 
lumbosacral strain as not incurred or aggravated by service 
and for spina bifida occulta as a constitutional or 
developmental abnormality.  The veteran was duly notified of 
the decision and did not submit an appeal.

5.  The evidence with regard to the veteran's back disorders 
that has been submitted since the November 1973 rating action 
is new and is material to the veteran's claim.  The veteran's 
claim for service connection for a low back disability is 
plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disability.  
The personality disorder noted in service is not a disease or 
disability for which service connection may be established.  
38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 38 C.F.R. §§  
3.303(c), 3.306(b) (1999).

2.  The November 1973 rating action denying entitlement to 
service connection for low back disability is final; however, 
new and material evidence has been presented to reopen the 
claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R.§§  3.104(a), 3.156(a), 20.302 (1999).

 3.  The veteran has submitted a well-grounded claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 5107(a). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for an Acquired Psychiatric Disability

The threshold question to be answered with regard to the 
veteran's claim for service connection for an acquired 
psychiatric disability is whether he has presented evidence 
of a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal regarding that issue must fail and there is no 
duty to assist him further in the development of that claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  As will be explained below, the Board finds that that 
claim is not well grounded.

The veteran's service medical records reflect that when he 
was examined for entry into service he checked those blocks 
on a medical history form indicating that he did not have or 
had never had depression or excessive worry or nervous 
trouble of any sort.  On the report of medical examination, 
the psychiatric evaluation was reported to be normal.

In September 1973 the veteran became belligerent with 
hospital personnel in the process of requesting a copy of his 
medical profile and he was referred for a psychiatric 
evaluation.  An impression of passive-aggressive personality 
disorder was made.  It was recommended that he receive an 
administrative discharge from service.

When the veteran was examined for separation from military 
service in October 1973 it was noted that he was currently 
being followed by the mental health clinic with an impression 
of passive-aggressive personality disorder.  It was also 
noted that his back had been evaluated in September when an 
impression of chronic low back strain with full range of 
motion and strength was recorded.  The x-ray diagnosis of 
spina bifida occulta was also noted.  On the separation 
examination, his spine was evaluated as normal on clinical 
evaluation and it was specifically noted that he had  full, 
painless range of motion and strength of the back.  On a 
medical history form completed at that time the veteran 
reported that he had or had had recurrent back pain that had 
gotten worse since entry into service.  He also reported that 
he did not have depression, excessive worry or nervous 
trouble of any sort.  

In November 1973 the veteran submitted his initial claim for 
VA disability benefits for low back disability.  That claim 
was denied in a November 1973 rating action which has become 
final.

In March 1994 the veteran submitted a claim for service 
connection for several conditions including a psychiatric 
disability and a back injury.

The veteran was afforded a VA psychiatric examination in 
October 1994.  He claimed that he had injured his back during 
service.  He reported that in about 1984 or 1985 he had been 
in a private psychiatric hospital named Horizon.  He stated 
that he had been there for 1 or 2 months for stress and 
anxiety.  He had received group therapy, biofeedback and some 
medication.  He had not had any treatment before or since 
that hospital admission.  His current complaints included 
constant low back pain, stomach trouble, stress causing 
anxiety and tension and anger at the service department for 
not taking care of his back properly.

On mental status examination the veteran's affect and mood 
were appropriate to his thought content.  He stated that he 
held his anxiety inside and did not show it but complained of 
muscle tension, restlessness, easy fatigability, shortness of 
breath, palpitations, dizziness, abdominal distress, feeling 
keyed up and on edge.  It was indicated that there was no 
evidence of any thought disorder.  The veteran denied having 
any delusions, hallucinations or ideas of reference.  His 
memory was fair for recent and remote events.  His insight 
and judgment were fair.  The psychiatric diagnosis was 
generalized anxiety disorder.  The examiner commented that it 
appeared the veteran was extremely angry at the military for 
what he felt was not properly taking care of his back pain.

During the course of the July 1999 Board hearing, the veteran 
testified that during service he had not received any 
psychiatric treatment or counseling.  After service he had 
been treated at the Horizon Hospital but the hospital was no 
longer in business and he had been unable to locate the 
physician who had treated him.  He reported that the 
hospitalization would have been sometime during the late 
1970's and that he had been treated for stress.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Personality disorders as such are not diseases within the 
meaning of the applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden of necessity 
will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's service medical records reflect that in 
September 1973 he was referred for a psychiatric evaluation 
after becoming belligerent with hospital personnel regarding 
a request for a copy of his medical profile.  The diagnosis 
was passive-aggressive personality disorder.  A personality 
disorder is not considered to be a disease or disability for 
which service connection may be established.  38 C.F.R. 
§ 3.303(c).  An acquired psychiatric disability, diagnosed as 
generalized anxiety disorder, was initially medically 
demonstrated when the veteran was afforded a VA 

psychiatric examination in October 1994, many years following 
his separation from military service.  Although the veteran 
testified at the hearing that he was hospitalized and treated 
for psychiatric problems several years after service, during 
the late 1970's, he also testified that there are no records 
of that treatment available.  The Board would also note that 
this testimony is inconsistent with the examination entries 
recorded in 1994 when the treatment was dated in the mid-
1980s.  In any event, such treatment would have been long 
after service and would not be indicative of the etiology of 
the condition.  In short, the evidence of record does not 
establish any nexus between the veteran's current acquired 
psychiatric disability and service or any incident that 
occurred during his active military service.  Under the 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim imposed by 38 U.S.C.A. § 5107.  Accordingly, 
it follows that service connection for the veteran's current 
acquired psychiatric disability would not be in order.  
38 U.S.C.A. § 1110.

Although the Board has considered and disposed of the 
appellant's claim for service connection for an acquired 
psychiatric disability on a ground different from that of the 
regional office; that is, whether the appellant's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, the appellant has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the regional office accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claim is well 
grounded would be pointless and in light of the law cited 
above would not result in a determination favorable to the 
appellant.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit a well-grounded claim, the veteran would 
need to offer competent evidence, such as a medical opinion, 
that his current acquired psychiatric disability developed 
coincident with his period of active military service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Whether New and Material Evidence has been Presented to
Reopen a Claim of Entitlement to Service Connection for
a Low Back Disability

As indicated previously, in a November 1973 rating action 
service connection for a low back disability was denied by 
the regional office.  The veteran was duly notified of that 
decision and did not submit an appeal.

The veteran recently submitted additional information for the 
purpose of reopening his claim for service connection for a 
low back disability and in a February 1995 rating action the 
regional office held that the additional information was not 
new and material and was insufficient to reopen the claim.  
The veteran appealed from that decision.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the U. S. Court of Appeals for the Federal 
Circuit modified the standard for finding whether recently 
submitted evidence is new and material.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  That case removed the 
standard which required that the new evidence raise a 
reasonable possibility that the new evidence would change the 
outcome of the matter.

The evidence of record at the time of the November 1973 
rating action included the veteran's extensive service 
medical records.  On a medical history form completed at the 
time of his physical examination for entry into service he 
checked the block indicating that he did not have or had 
never had recurrent back pain.  On the report of medical 
examination clinical evaluation of the spine was reported to 
be normal.

The veteran was seen for back complaints many times during 
service.  In April 1973 he was seen with a complaint of low 
back pain radiating down his legs.  Physical examination 
showed increased pain to palpation in the lower back and mild 
spasm.  An X-ray study of the lumbosacral spine showed a 
spina bifida occulta at S1 and some narrowing of the L5-S1 
interspace.  The veteran was given a physical profile 
restricting him from lifting objects greater than 20 pounds 
in weight and no bending or stooping.

The veteran was again seen in May 1973 with a complaint of 
recurrent low back pain.  Physical examination showed a full 
range of motion of the lumbar spine.  The straight leg 
raising was negative.  The assessment was low back strain.  
He was again given a physical profile with no bending, 
stooping or heavy lifting.

When the veteran was seen in July 1973 it was indicated that 
he had had back pain for 1 1/2 to 2 years that was currently 
getting worse.  The pain occasionally radiated to the hips.  
On physical examination the veteran flexed to touch his toes 
and extended well.  He stated that both maneuvers caused some 
pain.  There was diffuse lumbosacral tenderness and no 
localization.  The examiner indicated he did not feel the 
veteran had definite herniated nucleus pulposus.  He felt 
that the condition was more like mechanical low back pain.  
The veteran was thereafter seen in physical therapy on 
several occasions in July 1973 when he performed exercises 
for his low back.

In August 1973 he reported that he had been in an automobile 
accident in 1972 and had had low back pain prior to his entry 
into military service.  He indicated that he could not even 
do simple jobs such as changing tires without hurting his 
back.  On another report in August 1973 it was indicated that 
the veteran had been in an automobile accident before service 
and had injured his back.  He had been struck from behind.  
It had taken 3 to 4 months before he felt fairly good.  He 
had again noted pain in his low back in April 1973.  He had 
no pain at the current time.  He had some limitation of 
motion.  He had been taking physical therapy.  There was a 
full range of motion of the lumbar spine and the sensory 
examination was within normal limits.  There was tenderness 
in the midline.  An impression was made of mechanical low 
back strain by history.  He was again seen later in August 
1973 with complaints of low back pain and impressions were 
made of spina bifida occulta with lumbar sacralization and 
lumbosacral syndrome.  The veteran was seen later in August 
1973 with complaints of unfair treatment by his squadron in 
that they had asked him to do work that was not in accordance 
with his profile.  The base Director of Medical Services, who 
had been involved in the veteran's medical treatment, stated 
that the veteran was well-known on base for his dancing 
ability and it was felt that if the veteran would confine 
himself to the limitations of his profile during nonduty 
hours as well as during duty hours he would have fewer 
problems with his back.  In September 1973 he was again given 
a physical profile for no excessive heavy lifting, stooping 
or bending and no driving any type of vehicle.

When the veteran was examined for separation from military 
service in October 1973 he checked the block on a report of 
medical history indicating that he had or had had recurrent 
back pain.  He stated that he had back problems that had 
gotten worse since he had been in the Air Force.  On the 
report of medical examination there was a full painless range 
of motion and strength of the back.  It was indicated that 
the veteran was medically qualified for worldwide duty and 
separation from service.

In a claim which is dated in late October 1973, the veteran 
sought benefits for a "bad back [which] began before 
entering service" and got worse in service.  In a late 
November 1973 rating action service connection was denied for 
lumbosacral strain on the basis that he had spina bifida 
occulta, which was a constitutional or developmental 
abnormality and not a disability under law and his back pain 
was due to that condition.  It was also found that there had 
been no increase in severity of the veteran's preexisting 
back condition during service.

In March 1994 the veteran submitted another claim for service 
connection for a low back disability.

The veteran was afforded a VA orthopedic examination in 
October 1994.  He denied having any [preservice] history of 
trauma or pain in his low back.  He stated that he had 
injured his low back in August 1973 when he pulled a muscle 
in his low back while refueling a truck.  He had immediate 
pain in the low back and radicular symptoms on the right side 
in the right anterolateral thigh.  His symptoms continued for 
about 10 years with no improvement and his pain progressively 
worsened until in July 1982 he had undergone a laminectomy, 
two-level fusion and two-level diskectomy.  He stated that 
the pain in his leg resolved and the low back pain decreased 
significantly but never completely resolved.  The low back 
pain had significantly increased with time and currently the 
veteran had a constant aching pain in his low back.  He also 
reported a slight numbness on the anterior aspect of his 
tibia.

On examination the paraspinal musculature was within normal 
limits.  There was no paraspinal spasm noted.  There was some 
limitation of motion of the lumbar spine.  There was mild 
tenderness to palpation in the midline.  Sensation was 
decreased to pinprick and light touch over the left foot and 
left calf.  He had a negative straight leg raising sign.  
X-ray studies showed prior evidence of an L5-S1 laminectomy.  
There was straightening of the lumbar spine and there 
appeared to be a fusion of the L5-S1 disc anteriorly.  The 
remainder of the disc spaces appeared to be well maintained.  
A well healed 11 cm. lumbar midline scar was noted.  The 
impression was chronic low back pain with mild radicular pain 
into the right thigh.

During the July 1999 hearing, the veteran indicated that he 
had had an automobile accident prior to service but did not 
have any specific injuries resulting from the accident.  He 
had simply obtained a checkup as a precaution.  He related 
that during service he had been a fuel specialist, pumping 
fuel from tanks into trucks and had injured his low back 
while handling the heavy fuel hose.  The veteran indicated 
that during service his company commander had not 
acknowledged and respected the limitations of his medical 
profile.  It was maintained that the physical work he was 
required to do during service clearly aggravated his back 
condition.  The veteran testified that after service he had 
had a continuation of the low back problems he had had during 
service consisting of low back pain and occasional giving way 
of his leg.

In the Board's opinion, the additional evidence received 
since the November 1973 rating action, including the October 
1994 VA examination which found chronic low back pain, but 
did not find spina bifida, and the extensive testimony 
provided by the veteran at the July 1999 hearing bears 
directly on the question of entitlement to service connection 
for a low back disability and meets the current standard for 
reopening a claim set forth in Hodge.  The evidence is 
considered to be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim for service 
connection for a low back disability. 

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well-grounded.  Elkins v. West, No. 97-
1534 (U.S. Vet. App. Feb. 17, 1999).  The Board, upon initial 
review to determine this matter, finds that the veteran's 
claim for service connection for a low back disability is 
"well-grounded" within the meaning of 38 U.S.C.A. 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  
Because the regional office has not had a chance to consider 
the reopened claim on its merits, and there are elements of 
the duty to assist which must be satisfied, the claim must be 
returned to the regional office before a final resolution can 
be attained.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is not established.  The appeal is denied to this 
extent.  

New and material evidence has  been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  The veteran's claim for service connection for a 
low back disability is well grounded.  The appeal is granted 
to this extent


REMAND.

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disability, 
and that the reopened claim is well-grounded, the issue must 
be reviewed by the regional office on a de novo basis.

The Board notes that in October 1986, the U.S. Air Force 
asked the regional office for various records including 
correspondence pertaining to discharge of the veteran from 
the service for the purpose of Appeals Board proceedings.  
Since the reason for the veteran's early termination from 
service is currently unclear, the Board believes that the 
records from the proceedings of any Air Force Appeals Board 
as well as the veteran's service department personnel records 
may have pertinent information and should be obtained.  The 
record further reflects that on his February 1994 claim, the 
veteran claimed that he had been treated for a back condition 
at VA Medical Centers in Los Angeles and Long Beach in 
December 1973 and January 1974.  There are no records of the 
claimed treatment in the claims file.  The Board notes 
further that the October 1994 VA orthopedic examination was 
apparently conducted without a review of the veteran's claims 
file.  The medical history reported at that time is 
inconsistent with other information in the claims file and 
the examiner was apparently unaware of the prior diagnosis of 
spina bifida.  When the veteran was examined, he indicated 
that he had worked for a telephone company from 1976 to 1979 
but was unable to continue working due to his back condition.  
He related that he received worker's compensation until he 
had surgery for his low back condition in 1982.  He stated 
that he had been unable to work since that time.  The 
worker's compensation records are not included in the claims 
file.  

In view of the foregoing matters, the case is REMANDED to the 
regional office for the following action:

1.  The service department should be 
contacted and asked to provide copies of 
the veteran's personnel records and any 
available records from the Air Force 
Board which apparently considered the 
veteran's discharge in 1986 or 
thereafter.  The record is unclear as to 
whether the review was by the Discharge 
Review Board, the Board for Correction of 
Air Force Records, or perhaps some other 
group within the Air Force.  Any request 
for records directed to the Air Force 
should note this deficiency and request 
that the records of all possible review 
bodies be checked.  Any such records 
obtained should be included with the 
claims file.

2.  The appropriate state office should 
be contacted and asked to provide copies 
of any available worker's compensation 
records reflecting the award of worker's 
compensation to the veteran from 1979 to 
1982.  Those records should also be 
associated with the claims file.

3.  The Los Angeles and Long Beach VA 
medical centers should be contacted and 
asked to determine if the veteran 
received treatment as claimed.  If so, 
they should provide copies of any 
treatment records of the veteran.

4.  The veteran should then be afforded a 
full, detailed orthopedic examination in 
order to determine the nature and extent 
of any low back disability that may now 
be present.  All indicated special tests 
and studies should be conducted.  The 
examiner should consider and discuss the 
impact of the veteran's spina bifida 
occulta, the other back findings in 
service, his post-service back surgery 
(apparently a lumbar laminectomy and 
fusion) and the post-service work-related 
injury to his low back on any current low 
back disability.  The examiner should 
express an opinion as to whether there is 
any relationship between any current low 
back disability and the back problems 
noted during the veteran's service, and 
describe that relationship, if any, in 
detail.  The claims file is to be made 
available to the examiner for review 
prior to conducting the examination.

5.    The veteran's claim for service 
connection for a low back disability 
should then be reviewed by the regional 
office on a de novo basis.  If the denial 
is continued, he and his representative 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to obtain clarifying information and to ensure 
that the requirements of due process of law are satisfied.  
The Board intimates no opinion as to the disposition 
warranted with regard to the remaining issue on appeal 
pending completion of the requested action.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

